Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
 
Status of Claims
Applicant’s amendments dated 7/15/22 have been entered. Claims 1, 9, 12-15, and 18-20 have been amended. Claims 14-20 remain withdrawn as a non-elected invention. Claim 8 has been cancelled. Claims 21-28 have been newly added.
The rejection below has been updated to reflect the amendments to the claims.

Specification
The amendment filed 7/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph 23 stating that a given width and thickness provides a necessarily rectangular profile. This is new matter because a ‘rectangular profile’ is not discussed elsewhere in the specification, and the figure which Applicant points to for support makes no distinction about a rectangular profile necessarily being due to thickness and width. That is, other profiles such as oblong/oval or rounded would be capable of reading on the width and thickness of the fibers both claimed and in the specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 13, 21, and 28 are objected to because of the following informalities:  The remainder of the claims use the format number-space-unit, e.g. 1 cm. Claims 13, 21, and 28 remove that space or mix using it and not using it, e.g. 1cm/10 cm. Standardization is respectfully requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “polymer film strands” which is a phrase that does not appear to have support in the specification as filed. Notably, ‘film’ and ‘strand’ are presented as opposing concepts in paragraph 4 of the as-published specification, where ‘film’ is presented as the opposing state to discrete strands.
Claims 1-7, 9-12, and 21-23 are rejected for depending from a rejected base claim.
Claim 14 recites the limitation “polymer film strands” which is a phrase that does not appear to have support in the specification as filed. Notably, ‘film’ and ‘strand’ are presented as opposing concepts in paragraph 4 of the as-published specification, where ‘film’ is presented as the opposing state to discrete strands.
Claims 15-20 are rejected for depending from a rejected base claim.
Claims 23 and 25 recite the limitation that the polymer strands comprise ‘a length,  a width, and a thickness, and based on the width and thickness, a rectangular profile. This is new matter because a ‘rectangular profile’ is not discussed elsewhere in the specification, and the figure which Applicant points to for support makes no distinction about a rectangular profile necessarily being due to thickness and width. That is, other profiles such as oblong/oval or rounded would be capable of reading on the width and thickness of the fibers both claimed and in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 1 utilizes the phrase “polymer film strand,” however, it is not clear from the claim or the specification what structure is intended to be claimed by this phrase, notably because paragraph 4 of the as-published specification explicitly sets “film” and “strand” and opposites of each other. For purposes of examination, any strand will be considered to read upon ‘film strand.’
Claims 2-7, 9-12, and 21-24 are rejected for their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2013/0276201) in view of Huykman (US 4,933,129) in further view of Brumlick (US 3,922,455).
Regarding claims 1 and 3, Pezzimenti teaches a garment with two or more chambers (items 130) separated by seams (items 120) (Pezzimenti fig 1, 3, 4, items 120, 130, 420, 430; para 22) comprising a first layer (item 310) with a first inner face and a first outer face and a second layer (item 320) with a second inner face and a second outer face (Pezzimenti fig 3, items 310, 320; para 3, 27) and a thermal layer sandwiched between the two (item 330) (Pezzimenti fig 3, items 330; para 27) comprising fibers, such as polyester fibers (Pezzimenti para 34). It is noted that Applicant does not provide a special definition of what is meant by ‘discrete’ nor ‘having individual mobility within the chamber,’ however, Applicant’s as-published specification at paragraph 4 contrasts ‘discrete’ strands with ‘individual mobility’ as opposed to a ‘film.’ Therefore, the polymeric fiber fill of Pezzimenti reads upon ‘discrete polymer film strands’ with ‘individual mobility’ within a chamber of the garment, see the 112(b) rejection, above.
Pezzimenti is silent with respect to the polymer fibers of the thermal layer comprising a plurality of crimped thermally-reflective polymer strands, where each of the thermally-reflective polymer strands comprises one or more of stitching, flocking, and protrusions.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman teaches a plurality of metal coated polymeric staple fibers, which may be crimped (molded) (Huykman col. 1, lines 7-9; col. 3, lines 62-38), so that the fibers have a low absorptivity and emissivity (Huykman col. 2, lines 32-35) so as to provide a thermal filling which increases warmth while reducing weight and bulk (Huykman col. 3, lines 30-35). It would be obvious to one of ordinary skill in the art to include the plurality of crimped metallized/metal coated polymeric staple fibers of Huykman in the thermal layer of the garment of Pezzimenti because this would enable a reduction of weight in the thermal layer of Pezzimenti.
Pezzimenti in view of Huykman remains silent with respect to each of the thermally-reflective polymer strands comprises one or more of stitching, flocking, and protrusions.
Pezzimenti in view of Huykman and Brumlik are related in the field of synthetic fibers and woven or non-woven materials utilizing fibers. Brumlik teaches filaments (fiber strands) grafted to have ‘nibs’ (protrusions or flocking) (Brumlik col 1, ln 33-37; col 2, ln 60-65) which provide the fibers with an increase in bulk, resistance to motion and/or resistance to motion in a given direction (Brumlik col 1, ln 38-52). It would be obvious to one of ordinary skill in the art to modify the metallized polymeric staple fibers of Pezzimenti in view of Huykman to have ‘nibs’ (protrusions/flocking) as taught by Brumlik because this would provide for fibers with increase bulk and resistance to movement, either generally or in a set direction. 
Regarding claim 2, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches a garment orientation such that the first outer face of the first layer is oriented to be external to a user, both second faces are in contact with the thermal layer, and the second outer face of the second layer faces towards a user’s body (Pezzimenti fig 1, 3; para 8-10). 
Regarding claim 3, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches additional filled chambers separated by seams (Pezzimenti figs 3, 4, items 120, 130, 420, 430; para 22).
Regarding claims 4-6, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 3. Pezzimenti further teaches that the seams may be formed between the first layer and the second layer via adhesive, stitching, or both (Pezzimenti para 7, 22).
Regarding claim 7, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 3. Pezzimenti further teaches that the seams may be placed at variable spacings such that chambers of different sizes may be formed in different portions of the garment (Pezzimenti para 7, 22).
Regarding claim 9, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. 
Pezzimenti is silent with respect to the thermally-reflective strands comprising 5-100% of the thermal layer.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman further teaches that the fill may be 75-100% metalized fibers, noting that uncoated fibers may be desired as a blend for improved hand feel, drape, wash durability, and/or loft (Huykman col. 5, lines 24-31). It would therefore be obvious to one of ordinary skill in the art to modify the garment with metallized fill of Pezzimenti in view of Huykman to be 75-100% of the total fill because this would allow one to adjust desired properties of the garment, such as hand feel, drape, wash durability, loft, and warmth. 
Regarding claim 10, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches that the thermal layer may comprise synthetic fibers as fill (Pezzimenti para 22).
Regarding claim 11, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches that the thermal layer may comprise natural fill, such as down (Pezzimenti para 22).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti in view of Huykman and Brumlick as applied to claim 1 above, and further in view of Complete Textile Glossary entry “Staple” by Celanese Acetate (hereafter “Textile Glossary”, attached).
Pezzimenti in view of Huykman teaches a garment with metallized staple fiber fill as above for claim 1.
Pezzimenti in view of Huykman is silent with respect to the length of the staple fibers being from 0.5-10 cm.
Pezzimenti in view of Huykman and Textile Glossary are related in the field of textiles. Textile Glossary teaches that manufactured staple fibers are cut from about 1 inch up to about 8 inches (2.54-20.32 cm) so that they may be processed on cotton, woolen, or worsted yarn spinning systems. It would be obvious to one of ordinary skill in the art to modify the length of the staple fibers to be from about 1 inch to about 8 inches because this would allow the fibers to be utilized on already existing cotton, wool, or worsted yarn systems. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the fiber length taught by Pezzimenti and Huykman in view of Textile Glossary overlaps with the instantly claimed fiber length and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2013/0276201) in view of Huykman (US 4,933,129) in further view of Mehta et al. (US 4,211,261). 
Regarding claim 13, Pezzimenti teaches a garment with two or more chambers (items 130) separated by seams (items 120) (Pezzimenti fig 1, 3, 4, items 120, 130, 420, 430; para 22) comprising a first layer (item 310) with a first inner face and a first outer face and a second layer (item 320) with a second inner face and a second outer face (Pezzimenti fig 3, items 310, 320; para 3, 27) and a thermal layer sandwiched between the two (item 330) (Pezzimenti fig 3, items 330; para 27) comprising fibers, such as polyester fibers (Pezzimenti para 34). It is noted that Applicant does not provide a special definition of what is meant by ‘discrete’ nor ‘having individual mobility within the chamber,’ however, Applicant’s as-published specification at paragraph 4 contrasts ‘discrete’ strands with ‘individual mobility’ as opposed to a ‘film.’ Therefore, the polymeric fiber fill of Pezzimenti reads upon ‘discrete polymer film strands’ with ‘individual mobility’ within a chamber of the garment, see the 112(b) rejection, above.
Pezzimenti is silent with respect to the polymer fibers of the thermal layer comprising a plurality of crimped thermally-reflective polymer strands, where the discrete crimped strands have a width from 0.01-10 cm.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman teaches a plurality of metal coated polymeric staple fibers, which may be crimped (molded) (Huykman col. 1, lines 7-9; col. 3, lines 62-38), so that the fibers have a low absorptivity and emissivity (Huykman col. 2, lines 32-35) so as to provide a thermal filling which increases warmth while reducing weight and bulk (Huykman col. 3, lines 30-35). It would be obvious to one of ordinary skill in the art to include the plurality of crimped metallized/metal coated polymeric staple fibers of Huykman in the thermal layer of the garment of Pezzimenti because this would enable a reduction of weight in the thermal layer of Pezzimenti.
Pezzimenti in view of Huykman is silent with respect to the discrete crimped strands having a width from 0.01-1 cm. 
Pezzimenti in view of Huykman and Mehta are related in the field of insulative fibers with reflective materials. Mehta teaches any known textile yarn, filament, or strand may be utilized, including polymers such as polyamide, polyester, acrylic, and polyalkylenes that have been metallized. Mehta teaches a particularly preferred method of creating these strands is to sandwich an aluminum foil between polyester films and splitting the laminate into tapes of any desired width, typically from 0.3 and 0.8 mm (0.03-0.08 cm) from a view of behaving as a fiber (Mehta col. 1, ln 45-65). It would therefore be obvious to one of ordinary skill in the art to utilize a fiber/strand width of from 0.3-0.8 mm as the strand width of the metallized strand of Pezzimenti in view of Huykman because this will enable a metallized strand to behave as a normal fiber.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti in view of Huykman and Brumlick, as applied to claim 1 above, in further view of Mehta et al. (US 4,211,261).
Regarding claim 21, Pezzimenti in view of Huykman and Brumlick teaches a garment with discrete metallized polymer strands as above for claim 1. 
Pezzimenti in view of Huykman and Brumlick is silent with respect to the metalized polymer resin have a thickness from 0.01-0.3 cm.
Pezzimenti in view of Huykman and Brumlick, and Mehta are related in the field of metalized polymer strands. Mehta teaches a desirable thickness for the strand is about 0.4 mm (0.04 cm) to behave as desired for a fiber (Mehta col.1, ln 55-66). It would be obvious to one of ordinary skill in the art to modify the metallized strands of Pezzimenti in view of Huykman and Brumlick to have a thickness of about 0.4 mm as taught by Mehta so that the strands behave as fibers.
Regarding claim 22, Pezzimenti in view of Huykman and Brumlick teaches a garment with discrete metallized polymer strands as above for claim 1. 
Pezzimenti in view of Huykman and Brumlick are silent with respect to the discrete crimped strands having a width from 0.01-1 cm. 
Pezzimenti in view of Huykman and Brumlick, and Mehta are related in the field of insulative fibers with reflective materials. Mehta teaches any known textile yarn, filament, or strand may be utilized, including polymers such as polyamide, polyester, acrylic, and polyalkylenes that have been metallized. Mehta teaches a particularly preferred method of creating these strands is to sandwich an aluminum foil between polyester films and splitting the laminate into tapes of any desired width, typically from 0.3 and 0.8 mm (0.03-0.08 cm) from a view of behaving as a fiber (Mehta col. 1, ln 45-65). It would therefore be obvious to one of ordinary skill in the art to utilize a fiber/strand width of from 0.3-0.8 mm as the strand width of the metallized strand of Pezzimenti in view of Huykman because this will enable a metallized strand to behave as a normal fiber.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti in view of Huykman and Mehta, as above for claim 13, in further view of Brumlick (US 3,922,455).
Regarding claim 24, Pezzimenti in view of Huykman and Mehta teaches a garment with discrete metallized polymer strands as above for claim 13.
Pezzimenti in view of Huykman and Mehta remains silent with respect to each of the thermally-reflective polymer strands comprises one or more of stitching, flocking, and protrusions.
Pezzimenti in view of Huykman and Mehta, and Brumlik are related in the field of synthetic fibers and woven or non-woven materials utilizing fibers. Brumlik teaches filaments (fiber strands) grafted to have ‘nibs’ (protrusions or flocking) (Brumlik col 1, ln 33-37; col 2, ln 60-65) which provide the fibers with an increase in bulk, resistance to motion and/or resistance to motion in a given direction (Brumlik col 1, ln 38-52). It would be obvious to one of ordinary skill in the art to modify the metallized polymeric staple fibers of Pezzimenti in view of Huykman and Mehta to have ‘nibs’ (protrusions/flocking) as taught by Brumlik because this would provide for fibers with increase bulk and resistance to movement, either generally or in a set direction. 
Claims 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2013/0276201), in view of Huykman (US 4,933,129), in view of Brumlick (US 3,922,455), in further view of Jones et al (US 4,460,645).
Regarding claim 23, Pezzimenti in view of Huykman and Brumlick teaches a garment with discrete metallized polymer strands as above for claim 1.
While Pezzimenti in view of Huykman and Brumlick teach fibers/strands, and would necessarily have dimensions such as length, width, and thickness, Pezzimenti in view of Huykman and Brumlick are silent with regards to the strands having a rectangular profile.
Pezzimenti in view of Huykman and Brumlick, and Jones are related in the field of metallized insulation materials, specifically used in clothing. Like Huykman, Jones teaches metallized polymeric filaments that have been crimped (Jones col 1, ln 30-35; col 1-2, ln 56-1). Jones further teaches that the filaments may have different cross-sectional shapes, such as circular, square, and rectangular (Jones col 1, ln 25-42; fig 3) noting that the metallized plastic elements form an effective radiation reflecting barrier of more than 95% (Jones col 2, ln 32-34). It would be obvious to one of ordinary skill in the art to modify the shape of the strands of Pezzimenti in view of Huykman and Brumlick to have any of a variety of cross-sectional shapes, including rectangular as taught by Jones because this provides for an effective radiation barrier.
Regarding claims 25-27, Pezzimenti teaches a garment with two or more chambers (items 130) separated by seams (items 120) (Pezzimenti fig 1, 3, 4, items 120, 130, 420, 430; para 22) comprising a first layer (item 310) with a first inner face and a first outer face and a second layer (item 320) with a second inner face and a second outer face (Pezzimenti fig 3, items 310, 320; para 3, 27) and a thermal layer sandwiched between the two (item 330) (Pezzimenti fig 3, items 330; para 27) comprising fibers, such as polyester fibers (Pezzimenti para 34). It is noted that Applicant does not provide a special definition of what is meant by ‘discrete’ nor ‘having individual mobility within the chamber,’ however, Applicant’s as-published specification at paragraph 4 contrasts ‘discrete’ strands with ‘individual mobility’ as opposed to a ‘film.’ Therefore, the polymeric fiber fill of Pezzimenti reads upon ‘discrete polymer film strands’ with ‘individual mobility’ within a chamber of the garment, see the 112(b) rejection, above.
Pezzimenti is silent with respect to the polymer fibers of the thermal layer comprising a plurality of crimped thermally-reflective polymer strands, where each of the thermally-reflective polymer strands comprises one or more of stitching, flocking, and protrusions.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman teaches a plurality of metal coated polymeric staple fibers, which may be crimped (molded) (Huykman col. 1, lines 7-9; col. 3, lines 62-38), so that the fibers have a low absorptivity and emissivity (Huykman col. 2, lines 32-35) so as to provide a thermal filling which increases warmth while reducing weight and bulk (Huykman col. 3, lines 30-35). It would be obvious to one of ordinary skill in the art to include the plurality of crimped metallized/metal coated polymeric staple fibers of Huykman in the thermal layer of the garment of Pezzimenti because this would enable a reduction of weight in the thermal layer of Pezzimenti.
Pezzimenti in view of Huykman remains silent with respect to each of the thermally-reflective polymer strands comprises one or more of stitching, flocking, and protrusions.
Pezzimenti in view of Huykman and Brumlik are related in the field of synthetic fibers and woven or non-woven materials utilizing fibers. Brumlik teaches filaments (fiber strands) grafted to have ‘nibs’ (protrusions or flocking) (Brumlik col 1, ln 33-37; col 2, ln 60-65) which provide the fibers with an increase in bulk, resistance to motion and/or resistance to motion in a given direction (Brumlik col 1, ln 38-52). It would be obvious to one of ordinary skill in the art to modify the metallized polymeric staple fibers of Pezzimenti in view of Huykman to have ‘nibs’ (protrusions/flocking) as taught by Brumlik because this would provide for fibers with increase bulk and resistance to movement, either generally or in a set direction. 
While Pezzimenti in view of Huykman and Brumlick teach fibers/strands, and would necessarily have dimensions such as length, width, and thickness, Pezzimenti in view of Huykman and Brumlick are silent with regards to the strands having a rectangular profile.
Pezzimenti in view of Huykman and Brumlick, and Jones are related in the field of metallized insulation materials, specifically used in clothing. Like Huykman, Jones teaches metallized polymeric filaments that have been crimped (Jones col 1, ln 30-35; col 1-2, ln 56-1). Jones further teaches that the filaments may have different cross-sectional shapes, such as circular, square, and rectangular (Jones col 1, ln 25-42; fig 3) noting that the metallized plastic elements form an effective radiation reflecting barrier of more than 95% (Jones col 2, ln 32-34). It would be obvious to one of ordinary skill in the art to modify the shape of the strands of Pezzimenti in view of Huykman and Brumlick to have any of a variety of cross-sectional shapes, including rectangular as taught by Jones because this provides for an effective radiation barrier.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti in view of Huykman, Brumlick, and Jones as applied to claim 25 above, in view of  Mehta et al. (US 4,211,261), and further in view of Complete Textile Glossary entry “Staple” by Celanese Acetate (hereafter “Textile Glossary”, previously provided).
Regarding claim 28, Pezzimenti in view of Huykman, Brumklick, and Jones teaches a garment with metallized staple fiber fill as above for claim 25. 
Pezzimenti in view of Huykman, Brumlick, and Jones is silent with respect to the metalized polymer resin have a thickness from 0.01-0.3 cm, to the discrete crimped strands having a width from 0.01-1 cm, and to the length of the staple fibers being from 0.5-10 cm.
Pezzimenti in view of Huykman, Brumlick, and Jones, and Mehta are related in the field of metalized polymer strands. Mehta teaches a desirable thickness for the strand is about 0.4 mm (0.04 cm) to behave as desired for a fiber (Mehta col.1, ln 55-66). It would be obvious to one of ordinary skill in the art to modify the metallized strands of Pezzimenti in view of Huykman, Brumlick, and Jones to have a thickness of about 0.4 mm as taught by Mehta so that the strands behave as fibers.
Pezzimenti in view of Huykman, Brumklick, Jones, and Mehta is silent with respect to the length of the staple fibers being from 0.5-10 cm.
Pezzimenti in view of Huykman, Brumklick, and Jones, and Textile Glossary are related in the field of textiles. Textile Glossary teaches that manufactured staple fibers are cut from about 1 inch up to about 8 inches (2.54-20.32 cm) so that they may be processed on cotton, woolen, or worsted yarn spinning systems. It would be obvious to one of ordinary skill in the art to modify the length of the staple fibers to be from about 1 inch to about 8 inches because this would allow the fibers to be utilized on already existing cotton, wool, or worsted yarn systems. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the fiber length taught by Pezzimenti in view of Huykman, Brumklick, and Jones in view of Textile Glossary overlaps with the instantly claimed fiber length and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
Applicant argues on pages 10-11 that the amendment to claim 1 requiring that the strands be ‘film strands’ overcomes the prior art rejection of record, specifically arguing against the Huykman reference as Huykman teaches a ‘shredded staple fiber.’
The Examiner respectfully disagrees. There is no apparent support in the present application for a ‘film strand’ to be structurally different than a coated fiber. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant is addressing Hyukman individually rather than the combination of references.
Applicant argues on pages 11-12 that the prior art rejection of record does not teach amended independent claim 13’s requirement for 0.01-1 cm strand width. The Examiner acknowledges this, and notes that the Mehta reference has been brought in to teach this newly claimed feature.
Applicant argues on pages 12-13 that Hyukman and Textile Glossary do not read on the claimed strand length as the strands are not staple fibers, would not need further processing on the same machines as wool or cotton, and further, if they were processed on the same kinds of machines, they would cease to have ‘individual mobility.’
The Examiner respectfully disagrees. Applicant appears to suggest that ‘being capable of’ or being standardized to an effective length to be further processed on already-existing machines means that it must be further processed. That the strands must be further processed is not the rejection made, rather, Textile Glossary shows that this is a common, oft-used fiber length, because it increases the ease of use with already-existing and/or common machines.
Applicant argues on page 13 that claims 14-20 are allowable for the reasons set forth for claim 1.
The Examiner respectfully disagrees for the reasons set forth for claim 1, above.
Applicant argues on pages 13 and 14 that new independent claim 25 requiring that the strands have a rectangular profile distinguishes over Hyukman which teaches a ‘diameter.’
The Examiner notes that as this was a newly added limitation, a new reference, Jones, has been incorporated to address this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        9/26/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781